DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed July 16, 2019, is a continuation of U.S. Patent Application No. US 15/234,565, which issued as U.S. Patent No. US 10,362,480 B2 on July 23, 2019.  Claims 1-19 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 10,362,480 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of US 10,362480 disclose, teach, and suggest all the limitations of claims 9-19 of the current application.




Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, claim 13 is nearly identical to claim 10, so claim 13 is not further limiting of claim 9, from which both it and claim 10 depend, and one of ordinary skill in the art at the time of the filing of the application would not have understood the meaning of claim 13.
	Claim 14 is rejected for the same reasons as claim 13 because claim 14 depends from claim 13.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 3, 4, 6, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Toole et al. (US 2016/0155281 A1).
	Regarding claim 1, O’Toole discloses:
a system for enabling a wearable device user to access secured electronic systems ([0003], [0034]; FIG. 1), said system comprising:

a wearable device ([0021]; FIG. 1:  110) including telecommunications carrier access identification module ([0025], [0029], [0030]; FIG. 1:  112), a cellular RF communications module ([0031]; FIG. 1:  118), and a short-range RF communications module ([0031], [0033]; FIG. 1:  112, 118); and

a registration module configured to register secure electronic systems ([0030], [0031], [0045], [0048], [0072]; O’Toole does not use the word, ‘registration,’ but O’Toole discloses processes, steps, and features that constitute registration), authenticate a wearable device user ([0030], [0031], [0036]), and grant the wearable device user with access to secured electronic systems if the wearable device user is authenticated by at least one of the wearable device, a carrier network, and a remote server ([0020], [0022], [0023], [0030], [0032], [0033], [0034], [0045]; FIG. 1:  170).

Regarding claim 3, O’Toole discloses:

a GPS module for determining location of the wearable device user with respect to the secured electronic system ([0031], [0033], [0037]; FIG. 1:  118), 

wherein access to the secured electronic systems is also dependent on the location of the wearable device user ([0038], [0041], [0046], [0049], [0061], [0071], [0074]).

	Regarding claim 4, O’Toole discloses that access to the secured electronic system is determined by at least one of the wearable device and the registration module based on at least one of:  user authenticated for access to secured electronic system by smartwatch, user biometrically authenticated for access by carrier, user biometrically authenticated for access by remote server, user granted access based on location, and user granted access based on proximity to a secured electronic system.  ([0030]-[0034], [0036], [0061], [0082]; FIG. 3:  302; FIG. 9:  910)
Regarding claim 6, O’Toole discloses:
said wearable device further comprises a GPS module for determining location of the wearable device user with respect to secured electronic systems ([0031], [0033], [0037]; FIG. 1:  118), and 

wherein access to the secured electronic systems is dependent on the location of the wearable device user in relationship to the secured electronic systems ([0038], [0041], [0046], [0049], [0061], [0071], [0074]).

	Regarding claim 9, O’Toole discloses:

a method for enabling a wearable device user to access secured electronic systems ([0020], [0034], [0086]), said method comprising:

placing a wearable device in contact with a user ([0021]; FIG. 1:  110), said wearable device including a telecommunications carrier access identification module ([0025], [0029], [0030]; FIG. 1:  112), a cellular RF communications module ([0031]; FIG. 1:  118), and a short-range RF communications module ([0031], [0033]; FIG. 1:  112, 118);

achieving secured, short-range RF communication between the wearable device and a secured electronic system ([0031], [0033], [0034]);

authenticating the user with at least one of the wearable device, a remote server via cellular communications supported by the telecommunications carrier access identification module and the cellular RF communications module, and the secured electronic system via the secured, short-range RF communication ([0030], [0031], [0036]); and

providing the user with access to or through the secured electronic system once authenticated ([0020], [0022], [0023], [0030], [0032], [0033], [0034], [0045]; FIG. 1).

Regarding claim 11, O’Toole discloses:

said wearable device includes a GPS module for determining location of the wearable device user with respect to the secured electronic system ([0031], [0033], [0037]; FIG. 1:  118), 

wherein the step of providing a user access to or through the secured electronic systems is also dependent on the location of the wearable device user ([0038], [0041], [0046], [0049], [0061], [0071], [0074]).

	Regarding claim 12, O’Toole discloses that said wearable device further comprises a registration module ([0030], [0031], [0034],  [0045], [0048], [0072]; FIG. 1:  112; O’Toole does not use the word, ‘registration,’ but O’Toole discloses processes, steps, features, and structures that constitute a registration module), wherein providing a user access to or through the secured electronic system is determined by at least one of the wearable device and the registration module based on at least one of: the user authenticated for access to secured electronic system by the wearable device, the user biometrically authenticated for access by a wireless carrier, the user biometrically authenticated for access by remote server, the user granted access based on location, and the user granted access based on proximity to a secured electronic system ([0030]-[0034], [0036], [0061], [0082]; FIG. 3:  302; FIG. 9:  910).


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2, 5, 7, 8, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over O’Toole in view of Chen (US 2015/0365515 A1), and further in view of von Badinski et al. (US 2015/0220109 A1).   
	Regarding claim 2, O’Toole discloses that said wearable device further comprises a smartwatch.  ([0006], [0021], [0063]; O’Toole discloses an electronic watch that performs wireless communication, which constitutes a smartwatch.)
	O’Toole does not disclose that the smartwatch includes a microphone and skin illumination and measurement hardware, wherein authentication of the user is based on biometric information obtained from the user via at least one of the microphone and the skin illumination and measurement hardware.
	Chen, addressing the same problem of how to accomplish authentication, teaches a triggering method of identity authentication mode in an electronic device ([0002]), wherein a smartwatch includes a microphone, wherein authentication of the user is based on biometric information obtained from the user via the microphone ([0096]) for the benefit that the user is only required to input the voice message to enable an electronic device entering the identity authentication mode without any manual operation ([0096]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Chen with the system of O’Toole because that would have enabled the system to require user only to input a voice message to enable an electronic device entering the identity authentication mode without any manual operation.
	The above combination does not disclose that the smartwatch includes skin illumination and measurement hardware.
	von Badinski, addressing the same problem of how to accomplish authentication, teaches a wearable computing device in the form of a wrist band ([0155]), comprising skin illumination and measurement hardware, wherein authentication of the user is based on biometric information obtained from the user via the skin illumination and measurement hardware ([0039], [0242]-[0246]) for the benefit of identifying an authorized user of a wearable computing device based on the user’s capillary map ([0039], [0246]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of von Badinski with the system of the above combination because that would have enabled the system to identify an authorized user of a wearable computing device based on the user’s capillary map.
	Regarding claim 5, O’Toole discloses that said wearable device further comprises a smartwatch.  ([0006], [0021], [0063]; O’Toole discloses an electronic watch that performs wireless communication, which constitutes a smartwatch.)
	O’Toole does not disclose that the smartwatch includes a microphone and skin illumination and measurement hardware, wherein authentication of the user is based on biometric information obtained from the user via at least one of the microphone and the skin illumination and measurement hardware.
Chen, addressing the same problem of how to accomplish authentication, teaches a triggering method of identity authentication mode in an electronic device ([0002]), wherein a smartwatch includes a microphone, wherein authentication of the user is based on biometric information obtained from the user via the microphone ([0096]) for the benefit that the user is only required to input the voice message to enable an electronic device entering the identity authentication mode without any manual operation ([0096]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Chen with the system of O’Toole because that would have enabled the system to require user only to input a voice message to enable an electronic device entering the identity authentication mode without any manual operation.
	The above combination does not disclose that the smartwatch includes skin illumination and measurement hardware.
	von Badinski, addressing the same problem of how to accomplish authentication, teaches a wearable computing device in the form of a wrist band ([0155]), comprising skin illumination and measurement hardware, wherein authentication of the user is based on biometric information obtained from the user via the skin illumination and measurement hardware ([0039], [0242]-[0246]) for the benefit of identifying an authorized user of a wearable computing device based on the user’s capillary map ([0039], [0246]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of von Badinski with the system of the above combination because that would have enabled the system to identify an authorized user of a wearable computing device based on the user’s capillary map.
	Regarding claim 7, O’Toole discloses:
said wearable device further comprises a GPS module for determining location of the wearable device user with respect to secured electronic systems ([0031], [0033], [0037]; FIG. 1:  118), and 

wherein access to the secured electronic systems is dependent on the location of the wearable device user in relationship to the secured electronic systems ([0038], [0041], [0046], [0049], [0061], [0071], [0074]).

Regarding claim 8, O’Toole discloses that said wearable device further comprises a smartwatch.  ([0006], [0021], [0063]; O’Toole discloses an electronic watch that performs wireless communication, which constitutes a smartwatch.)
	O’Toole does not disclose that the smartwatch includes a microphone and skin illumination and measurement hardware, wherein authentication of the user is based on biometric information obtained from the user via at least one of the microphone and the skin illumination and measurement hardware.
	Chen, addressing the same problem of how to accomplish authentication, teaches a triggering method of identity authentication mode in an electronic device ([0002]), wherein a smartwatch includes a microphone, wherein authentication of the user is based on biometric information obtained from the user via the microphone ([0096]) for the benefit that the user is only required to input the voice message to enable an electronic device entering the identity authentication mode without any manual operation ([0096]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Chen with the system of O’Toole because that would have enabled the system to require user only to input a voice message to enable an electronic device entering the identity authentication mode without any manual operation.
	The above combination does not disclose that the smartwatch includes skin illumination and measurement hardware.
	von Badinski, addressing the same problem of how to accomplish authentication, teaches a wearable computing device in the form of a wrist band ([0155]), comprising skin illumination and measurement hardware, wherein authentication of the user is based on biometric information obtained from the user via the skin illumination and measurement hardware ([0039], [0242]-[0246]) for the benefit of identifying an authorized user of a wearable computing device based on the user’s capillary map ([0039], [0246]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of von Badinski with the system of the above combination because that would have enabled the system to identify an authorized user of a wearable computing device based on the user’s capillary map.
Claim 10 is rejected as claim 2.
Claim 13 is rejected as claim 2.
Regarding claim 14, O’Toole discloses:
said wearable device further comprises a GPS module for determining location of the wearable device user with respect to secured electronic systems ([0031], [0033], [0037]; FIG. 1:  118), and 

wherein access to the secured electronic systems is dependent on the location of the wearable device user in relationship to the secured electronic systems ([0038], [0041], [0046], [0049], [0061], [0071], [0074]).

Regarding claim 15, O’Toole discloses that said wearable device further comprises a smartwatch.  ([0006], [0021], [0063]; O’Toole discloses an electronic watch that performs wireless communication, which constitutes a smartwatch.)
	O’Toole does not disclose that the smartwatch includes a microphone and skin illumination and measurement hardware, wherein authentication of the user is based on biometric information obtained from the user via at least one of the microphone and the skin illumination and measurement hardware.
	Chen, addressing the same problem of how to accomplish authentication, teaches a triggering method of identity authentication mode in an electronic device ([0002]), wherein a smartwatch includes a microphone, wherein authentication of the user is based on biometric information obtained from the user via the microphone ([0096]) for the benefit that the user is only required to input the voice message to enable an electronic device entering the identity authentication mode without any manual operation ([0096]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Chen with the method of the above combination because that would have enabled the method to require user only to input a voice message to enable an electronic device entering the identity authentication mode without any manual operation.
	The above combination does not disclose that the smartwatch includes skin illumination and measurement hardware.
	von Badinski, addressing the same problem of how to accomplish authentication, teaches a wearable computing device in the form of a wrist band ([0155]), comprising skin illumination and measurement hardware, wherein authentication of the user is based on biometric information obtained from the user via the skin illumination and measurement hardware ([0039], [0242]-[0246]) for the benefit of identifying an authorized user of a wearable computing device based on the user’s capillary map ([0039], [0246]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of von Badinski with the method of the above combination because that would have enabled the method to identify an authorized user of a wearable computing device based on the user’s capillary map.
Regarding claim 16, O’Toole discloses:

a method for enabling a smartwatch user to access secured electronic systems ([0006], [0020], [0021], [0034], [0063], [0086]; O’Toole discloses an electronic watch that performs wireless communication, which constitutes a smartwatch), said method comprising:

placing a smartwatch in contact with a user ([0021]; FIG. 1:  110), the smartwatch including a registration module ([0030], [0031], [0034],  [0045], [0048], [0072]; FIG. 1:  112; O’Toole does not use the word, ‘registration,’ but O’Toole discloses processes, steps, features, and structures that constitute a registration module), a short-range RF communications module ([0031], [0033]; FIG. 1:  112, 118);

achieving secured, short-range RF communication between the smartwatch and a secured electronic system ([0031], [0033], [0034]);

and providing the user with access to or through the secured electronic system once authenticated ([0020], [0022], [0023], [0030], [0032], [0033], [0034], [0045]; FIG. 1).

O’Toole does not disclose:
the smartwatch including a microphone and skin illumination and measurement hardware;

authenticating the user with at least one of the smartwatch and the secured electronic system using at least one biometric obtained from at least one of the microphone and the skin illumination and measurement hardware.

Chen, addressing the same problem of how to accomplish authentication, teaches a triggering method of identity authentication mode in an electronic device ([0002]), wherein a smartwatch includes a microphone, wherein authentication of the user is based on biometric information obtained from the user via the microphone ([0096]) for the benefit that the user is only required to input the voice message to enable an electronic device entering the identity authentication mode without any manual operation ([0096]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Chen with the method of O’Toole because that would have enabled the method to require user only to input a voice message to enable an electronic device entering the identity authentication mode without any manual operation.
	The above combination does not disclose that the smartwatch includes skin illumination and measurement hardware.
von Badinski, addressing the same problem of how to accomplish authentication, teaches a wearable computing device in the form of a wrist band ([0155]), comprising skin illumination and measurement hardware, wherein authentication of the user is based on biometric information obtained from the user via the skin illumination and measurement hardware ([0039], [0242]-[0246]) for the benefit of identifying an authorized user of a wearable computing device based on the user’s capillary map ([0039], [0246]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of von Badinski with the method of the above combination because that would have enabled the method to identify an authorized user of a wearable computing device based on the user’s capillary map.
	
10.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Toole, Chen, and  von Badinski further in view of Croome et al. (US 2004/0014423 A1).
	Regarding claim 17, it is notoriously well known that SIM cards are used to enable cellular communication devices to access cellular communication networks; and although O’Toole does not explicitly disclose that the smartwatch further includes a subscriber identification module (SIM), O’Toole does disclose that the smartwatch communicates over cellular communications networks ([0029], [0031], [0037]; FIG. 1:  118), which suggests that the smartwatch comprises a 
subscriber identification module (SIM) for the benefit of facilitating the smartwatch in communicating over a cellular network of a typical cellular communications provider.
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have configured the smartwatch of O’Toole in the foregoing manner because that would have facilitated the smartwatch in communicating over a cellular network of a typical cellular communications provider.
	O’Toole discloses that authentication of the user is also achievable by accessing a remote server via cellular communications supported by the SIM and the cellular communications module.  ([0036], [0041], [0042], [0048], [0052], [0085])
	O’Toole does not disclose accessing a remote server and matching the at least one biometric.
	Croome, addressing the same problem of how to accomplish authentication, teaches improved functionality, security, and authentication, based on dynamic associations among wireless devices ([0016]) comprising authentication by SIM presence and biometric matches by a remote server ([0018]) for the benefit of permitting policies, capabilities, privileges, and other functionalities of wireless-devices to be automatically adaptive under appropriate circumstances ([0015]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Croome with the method of the above combination because that would have enabled the method to permit policies, capabilities, privileges, and other functionalities of wireless-devices to be automatically adaptive under appropriate circumstances.
	Regarding claim 18, O’Toole discloses:
the smartwatch wearable device includes a GPS module for determining location of the smartwatch user with respect to the secured electronic system ([0031], [0033], [0037]; FIG. 1:  118), and 

wherein the step of providing a user access to or through the secured electronic systems is also dependent on a location of the smartwatch user with respect to a location of the secured electronic system ([0038], [0041], [0046], [0049], [0061], [0071], [0074]).

Regarding claim 19, O’Toole discloses that providing a user access to or through the secured electronic system is determined by the registration module based on at least one of: user authentication for access to secured electronic system by smartwatch, user biometric authentication by a wireless carrier, user biometric authentication by remote server, user location, and user proximity to a secured electronic system.  ([0030]-[0034], [0036], [0061], [0082]; FIG. 3:  302; FIG. 9:  910)

Conclusion  
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689